— Motion to vacate restraining notices denied, without costs and without prejudice to such motion being made in the court of original instance (see, CPLR 5240).
Motion to impose sanctions against respondent Earl C. Chase & Sons, Inc., and for further relief denied, without costs.
Cross motion to dismiss appeal on the ground that it was not served by the attorney of record denied, without costs (see, Vitale v La Cour, 92 AD2d 892, Iv denied 60 NY2d 556). Kane, J. P., Main, Yesawich, Jr., and Levine, JJ., concur.